Citation Nr: 0523113	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post right anterior cruciate ligament reconstruction, 
currently assigned a 10 percent evaluation.

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the right knee, currently 
assigned a 10 percent evaluation.

3.  Entitlement to a higher initial evaluation for residuals 
of a left shoulder injury, currently assigned a 10 percent 
evaluation.

4.  Entitlement to a higher initial evaluation for 
hypertension, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1998, which, in pertinent part, granted service 
connection for status post right anterior cruciate ligament 
reconstruction, left shoulder arthrosis with impingement 
syndrome, and hypertension, each evaluated noncompensably 
disabling.  During the course of appellate development, a 10 
percent rating was granted for hypertension in a September 
1998 rating decision, and a 10 percent rating for status post 
right anterior cruciate ligament reconstruction was granted 
in a February 1999 rating decision.  In an April 2005 rating 
decision, a separate 10 percent evaluation was assigned for 
degenerative joint disease of the right knee, and a 10 
percent rating was assigned for left shoulder arthrosis with 
impingement syndrome.  All of these increased ratings granted 
less than the maximum available rating, and, therefore, the 
issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Moreover, the separate 10 percent rating assigned 
for degenerative joint disease of the right knee is 
considered to be part of the appeal of that issue.  The case 
was previously remanded by the Board in April 2000 and again 
in October 2003.


FINDINGS OF FACT

1.  Since the effective date of service connection, 
degenerative joint disease of the right knee has been 
manifested by either extension limited, by pain, to 10 
degrees, or slight limitation of motion in the right knee due 
to pain, with extension to 0 degrees, and flexion to between 
90 and 114 degrees, with mild to moderate functional 
impairment.  

2.  Since the effective date of service connection, 
instability or subluxation of the right knee has not been 
shown.  

3.  Since the effective date of service connection, residuals 
of a left shoulder disability have been manifested by range 
of motion limited by pain to beyond the shoulder level.  

4.  Since the effective date of service connection, 
hypertension has required continuous medication, with 
diastolic reading predominantly less than 110, and systolic 
reading predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected status post right anterior cruciate 
ligament reconstruction of the right knee, based on recurrent 
subluxation or lateral instability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Code 5257 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left shoulder injury (previously 
characterized as left shoulder arthrosis with impingement 
syndrome) have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code 5099-5019 (2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Code 7101 (1997, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e., different 
percentage ratings for difference periods of time based on 
the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

A.  Right knee disabilities

Service medical records show that the veteran injured his 
right knee in 1994, and subsequently underwent arthroscopic 
surgery twice, as well as a repair of the anterior cruciate 
ligament.  

Subsequent to service, on a VA examination in November 1998, 
the veteran complained of constant pain in the right knee, 
and wore a brace.  On examination, flexion was from 10 
degrees of extension to 90 degrees of flexion.  Flexion to 
120 degrees was possible with mild pain; extension to 0 
degrees was quite painful.  Lachman's and McMurray's tests 
were normal.  There was mild swelling around the patellar 
area.  Scars were non-tender and well-healed.  There was 
crepitation on movement.  X-rays of the right knee revealed 
status post ACL repair with two screws.  The examiner 
estimated that functional impairment due to pain and 
limitation of motion in the right knee was moderate to 
significant.  

Medical records of the veteran's treatment after service at a 
military medical facility from 1998 to 2003 show that in 
December 1998, a graded exercise (Bruce protocol) test was 
stopped due to knee pain.  In April 2003, it was noted that 
the veteran had done well after his status post right 
anterior cruciate ligament reconstruction in 1995 until about 
11/2 years earlier.  He reported progressively increasing 
symptoms of pain, swelling, and clicking since then.  He was 
hospitalized in May 2003 for arthroscopic surgery.  On 
examination, active range of motion was from 0 degrees of 
extension to 95 degrees of flexion (with 110 degrees of 
passive flexion).  There was joint line tenderness.  
Lachman's and pivot tests were negative, but he had pain with 
McMurray's test.  X-rays showed mild degenerative changes.  A 
partial medial meniscectomy was performed for a meniscal 
tear.  In addition, the arthroscopy disclosed Grade II and 
Grade III chondromalacia.  

On a VA examination in May 2004, the veteran wore a knee 
brace sleeve on his right knee.  He brought in a statement 
from his doctor which noted "mild degenerative changes, 
grade 3 chondromalacia, and status post right anterior 
cruciate ligament reconstruction and medial meniscus tear."  
He said he always wore the sleeve on his knee.  He had 
undergone three weeks of physical therapy after his last 
surgery.  He said he could not walk any distance due to leg 
pain, but also said he had six dogs which he liked to walk, 
two at a time, and he said he walked three miles a day for 
exercise.  On examination, flexion of the right knee was to 
114 degrees, and extension to 0 degrees, with mild crepitus 
on the right.  There was no instability noted.  He had pain 
with movement of the knee.  Flare-ups decreased his 
functional impairment by 10 to 20 percent.  X-rays of the 
knee were normal except for status post right anterior 
cruciate ligament repair.  The assessment was mild to 
moderate functional impairment in the right knee.  


The appellant is in receipt of a 10 percent rating for status 
post right anterior cruciate ligament reconstruction, 
evaluated under diagnostic code 5257, and a separate 10 
percent rating for degenerative joint disease, under 
diagnostic code 5010.  See VAOPGCPREC 9-98 and 23-97.  He was 
also granted a temporary total rating for convalescence for 
the period from May 13, 2003, to June 30, 2003, pursuant to 
38 C.F.R. § 4.30 (2004).  He contends that the 10 percent 
ratings should be higher.

1.  Degenerative joint disease of the right knee

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003 (degenerative arthritis) and DC 5010 (traumatic 
arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). 

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  

When arthritis is present, accompanied by some limitation of 
motion, but the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

The November 1998 examination disclosed extension limited, by 
pain, to 10 degrees, reflective of a 10 percent rating under 
DC 5261.  However, the subsequent evidence fails to 
demonstrate limitation of either extension or flexion to a 
compensable degree.  Flexion in the veteran's right knee has 
ranged from 90 degrees, reported in November 1998, to 114 
degrees, observed in May 2004, far greater than the 45 
degrees of flexion contemplated for even a 10 percent rating.  
The limitation of extension, shown on only one occasion, in 
November 1998, was already limited by pain.  Outpatient 
treatment records do not show treatment for right knee 
complaints until shortly before the May 2003 surgery; even 
right before that surgery, his range of motion was from 0 
degrees of extension to 95 degrees of flexion.  Degenerative 
joint disease, shown in May 2003, is at most mild, although 
he also has grade III chondromalacia.   

The evidence demonstrates slight limitation of motion in the 
right knee due to pain, to a noncompensable degree, with mild 
to moderate functional impairment.  The additional functional 
impairment, however, does not more closely approximate the 
limitation of motion required for a 20 percent rating under 
either DC 5260 or 5261.  Thus, a higher rating is not 
warranted.  Separate ratings for limitation of extension and 
flexion are also not warranted, since the criteria for a 
rating for limitation of flexion have not been met.

Further, there are no distinct periods of time, since the 
effective date of service connection, during which 
degenerative joint disease of the right knee would warrant a 
higher rating than assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard, the limitation of motion in 
November 1998 was contemplated by the 10 percent rating now 
in effect, and there was no degenerative joint disease shown 
at that time.  Since then, he has demonstrated mild to 
moderate functional impairment due to painful motion.  
Although degenerative joint disease is slight, at most, he 
also has chondromalacia, contributing satisfactory evidence 
of painful motion, warranting a 10 percent rating under DC 
5010, but no higher.  The preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
degenerative joint disease of the right knee.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

2.  Status post right anterior cruciate ligament 
reconstruction

The veteran is also in receipt of a separate 10 percent 
rating for status post right anterior cruciate ligament 
reconstruction, under DC 5257.  A knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5257.  

However, although the veteran wears a knee brace, the 
evidence of record does not show any subluxation or 
instability in the right knee.  Moreover, when evaluating the 
symptoms under diagnostic code 5257, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 regarding the effects of 
functional loss due to pain do not apply, as that diagnostic 
code is not based on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Thus, a higher rating based 
on instability is not warranted.  

Further, for the same reasons, there are no distinct periods 
of time, since the effective date of service connection, 
during which status post right anterior cruciate ligament 
reconstruction would warrant a higher rating than assigned.  
See, Fenderson, supra.  The preponderance of the evidence is 
against a rating in excess of 10 percent for status post 
right anterior cruciate ligament reconstruction of the right 
knee, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, 
supra; Gilbert, supra.  

B.  Left shoulder disability

Service medical records show that the veteran injured his 
left shoulder in a fall down stairs in his home in April 
1991.  He continued to experience pain, and require 
treatment, for several years, with possible diagnoses 
including questionable rotator cuff tear and bursitis.  
Nevertheless, no clear diagnosis was ever made, and both X-
rays and arthroscopy were negative.  The latest impressions 
were arthrosis versus impingement syndrome, noted in May 
1994, and arthrosis, noted in June 1994.    

On the November 1998 VA examination, the veteran complained 
of pain in the left shoulder on certain movements.  On 
examination, there was no evidence of rotator cuff tear.  
Abduction and external rotation to 90 degrees caused 
subacromial tenderness, more than moderate.  There was no 
subluxation of the acromioclavicular joint.  Strength was 
4/5, due to pain.  Forward flexion of the left shoulder was 
to 180 degrees, external rotation to 80 degrees, and internal 
rotation to 90 degrees.  Abduction produced pain in the 
subacromial area, but gently he could reach to 160 degrees, 
such as by putting his hand behind his head.  Scapular 
function was intact.  There were no sensory or motor 
deficits.   X-rays of the left shoulder were normal.  The 
diagnosis was chronic and recurrent pain syndrome of the left 
shoulder with a mechanical type problem.  There was a 
"probability" of chronic recurrent subacromial bursitis, as 
well as of mild to moderate impingement syndrome.  Functional 
impairment due to pain was thought to be moderate.  

Outpatient treatment records from 1998 to 2003 do not show 
treatment for a left shoulder condition.  A May 2003 doctor's 
statement noted a left shoulder condition, without any 
findings or diagnosis.  

The VA examination in May 2004 disclosed complaints of 
stiffness and tightness in the left shoulder.  The veteran 
said he lifted weights for exercise, and could bench press 
250 pounds.  On examination, flexion of the left shoulder was 
to 180 degrees, abduction was to 180 degrees, adduction to 50 
degrees, and external rotation to 70 degrees, and internal 
rotation to 80 degrees.  He had mild crepitus and pain with 
internal rotation.  There was no decrease in function with 
flare-ups.  X-rays were normal.  The assessment was history 
of left shoulder impingement with subjective complaints of 
stiffness from 110 to 180 degrees, with functional impairment 
nil to mild.  

The veteran contends that his painful left shoulder 
disability warrants a higher rating.

Ankylosis of the scapulohumeral articulation (the scapula and 
humerus move as one piece) of the major arm is rated 30 
percent when favorable, abduction to 60 degrees, can reach 
mouth and head; it is rated 40 percent when intermediate 
between favorable and unfavorable; and it is rated 50 percent 
when unfavorable, abduction limited to 25 degrees from the 
side.  For the minor arm, corresponding ratings are 20 
percent, 30 percent, and 40 percent.  38 C.F.R. § 4.71a, Code 
5200.

Limitation of motion of the arm is rated 20 percent when 
limited to the shoulder level.  When limited to a point 
midway between the side and shoulder level, a 20 percent 
rating is warranted if involving the minor arm, and a 30 
percent rating is applicable for the major arm.  For 
limitation of motion to 25 degrees from the side, 30 percent 
and 40 percent ratings are warranted for the minor and major 
arms, respectively.  38 C.F.R. § 4.71a, Code 5201.

Normal forward flexion of the shoulder is to 180 degrees.  
Normal abduction is likewise to 180 degrees.  Normal external 
and internal rotation are each to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

For other impairment of the humerus, malunion is rated 20 
percent in either arm when there is moderate deformity, and 
20 percent in the minor arm or 30 percent in the major arm 
when there is marked deformity. Recurrent dislocation at the 
scapulohumeral joint is rated a minimum of 20 percent.  
Fibrous union, nonunion (false flail joint), and loss of the 
head of the humerus (flail shoulder) warrant progressively 
higher ratings.  See 38 C.F.R. § 4.71a, DC 5202.


Under 38 U.S.C.A. § 4.71a, DC 5203, a 10 percent evaluation 
is warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement. These evaluations are the same for 
either the major or minor arm.

The veteran's shoulder disability has never been definitively 
diagnosed, and, therefore, there is no diagnostic code which 
specifically addresses the condition.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

The RO characterized the veteran's left shoulder disability 
as "left shoulder arthrosis with impingement syndrome" and 
assigned a 10 percent rating under DC 5202, based on painful 
motion, pursuant to 38 C.F.R. § 4.40.  However, as noted 
above, that was just one of many possible diagnoses noted in 
service, and was never confirmed.  Moreover, DC 5202 does not 
provide for a 10 percent rating; 20 percent is the minimum 
rating under that code.  In addition, DC 5202 is not 
specifically based on limitation of motion.  The veteran does 
not have any of the organic disabilities contemplated by that 
diagnostic code, such as malunion with deformity, recurrent 
dislocation, fibrous union, or nonunion.  Thus, the Board 
finds that DC 5202 is not closely analogous to the veteran's 
residuals of a left shoulder injury.

Similarly, the veteran does not have ankylosis of the 
scapulohumeral joint, or nonunion, dislocation, or malunion 
of the clavicle or scapula, and DC 5200 and DC 5203 are not 
applicable.  

Although the record has demonstrated range of motion limited 
by pain, he can move his arm beyond the shoulder level, and a 
20 percent rating is not warranted based on limitation of 
motion, under DC 5201.  A 10 percent rating is not provided 
under that code.  There are no other diagnostic codes 
pertaining to the shoulder which are analogous to the 
veteran's shoulder condition.  

However, although not clinically confirmed, the November 1998 
examination noted a "probability" of bursitis, and service 
medical records also show an impression of bursitis in the 
left shoulder noted on occasion.  Bursitis is rated as 
arthritis.  38 C.F.R. § 4.71a, DC 5019.  Arthritis 
accompanied by some limitation of motion, which is 
noncompensable under the appropriate diagnostic codes, 
warrants a rating of 10 percent for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  The persistence of his 
complaints, together with the complaints of pain on motion on 
the November 1998 examination, and the mild crepitus and pain 
with internal rotation on the May 2004 examination are 
satisfactory evidence of painful motion, such as to warrant a 
10 percent rating, and, therefore, the Board finds that the 
residuals of the veteran's left shoulder injury are most 
appropriately rated under DC 5019.  

The evidence does not show an evaluation in excess of 10 
percent is warranted.  No organic disability has been 
clinically confirmed, the records since service do not show 
treatment for the left shoulder, and in May 2004, he said he 
lifted weights regularly, and could bench press 250 pounds.  
There are no distinct periods of time, since the effective 
date of service connection, during which residuals of a left 
shoulder injury would warrant a higher rating than assigned.  
See, Fenderson, supra.  Although the findings in November 
1998 were more severe than those reported in May 2004, the 
limitation of motion by pain did not more closely approximate 
limitation to the shoulder level.  Thus, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Hypertension

On a VA examination in November 1998, it was noted that the 
veteran had been diagnosed with hypertension in 1979, and 
currently took lisinopril.  On examination, he was stable, 
without evidence of congestive heart failure or cyanosis.  
Blood pressure readings were 128/84, 140/88, and 144/88.  The 
diagnosis was essential hypertension, presently stable on 
medication.  

The military facility medical records dated from 1998 to 2003 
show that in December 1998, the veteran complained of heart 
palpitations following strenuous activity.  A Holter monitor 
disclosed an episode of tachycardia, and some bradycardia.  A 
graded exercise test disclosed a METS (Metabolic Equivalent) 
of 11.  The test was stopped due to knee pain, but achieved 
more than 85 percent of maximum heart rate.  The impression 
was of a normal, non-diagnostic exercise test, with no ectopy 
or morbid arrhythmias, normal heart rate and blood pressure 
response to exercise, no suggestion of ischemia, and no 
symptoms of recurrent palpitations, chest pain, dyspnea, or 
dizziness.  

Subsequent records show that he continued to be followed for 
hypertension, controlled with medication.  Systolic blood 
pressure readings were under 160, except that in December 
2001, a systolic reading of 161 was reported.  Diastolic 
readings were under 100.  

On the VA examination in May 2004, the veteran said he had 
gained 40 to 50 pounds since January 2004, due to hormonal 
treatment for prostate cancer diagnosed at that time.  Blood 
pressure readings of 151/101, 178/90, and 175/102 were 
obtained.  Electrocardiogram disclosed an normal sinus rhythm 
with occasional premature ventricular contraction.  Chest X-
ray showed a normal heart.  The diagnosis was essential 
hypertension, uncontrolled, without cardiomegaly, with 
estimated METS of 10-11.   

The veteran contends that he should have a higher rating for 
hypertension, because of different medications he must take.  

Effective January 12, 1998, the portion of the rating 
schedule pertaining to the evaluation of cardiovascular 
disease was revised.  See 63 Fed. Reg. 37778-37779 (1998). 
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  See 
VAOPGCPREC 3-2000; 65 Fed. Reg. 33422(2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the regulations in effect at the time the veteran filed 
his claim, essential hypertension with diastolic blood 
pressure of predominantly 100 or more warrants a 10 percent 
evaluation, while a 20 percent evaluation requires diastolic 
blood pressure of predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation is warranted for diastolic 
blood pressure of predominantly 120 or more with moderately 
severe symptoms, and a 60 percent evaluation is warranted for 
diastolic blood pressure of predominantly 130 or more with 
severe symptoms.  38 C.F.R. Part 4, DC 7101 (1997).  When 
continued medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure of 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  Id., note (2).

The revised regulations provide that hypertension or isolated 
systolic hypertension with diastolic blood pressure of 
predominantly 100 or more, or systolic pressure predominately 
160 or more, or a history of diastolic pressure predominately 
100 or more who requires continuous medication, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 120 or more, and a 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more.  38 C.F.R. Part 4, DC 7101 (2004). 


The recent VA examination disclosed diastolic blood pressure 
readings of 101 and 102 (as well as 92).  Although these were 
higher than any shown earlier in the post-service medical 
records, the readings are still within the range contemplated 
by the 10 percent rating currently in effect, under both the 
new and old criteria.  Diastolic blood pressure readings more 
closely approximating 110 or more have not been shown.  The 
evaluation of the veteran's complaints of palpitations in 
December 1998 did not disclose any organic heart disease.  

Under the new criteria only, a 20 percent rating may be 
granted if systolic blood pressure is predominantly 200 or 
more, but no systolic blood pressure readings more closely 
approximating 200 or more have been reported, although, 
again, the readings on the May 2004 examination were higher 
than any previously reported.  Further, the fact that the 
veteran may have to take more than one medication is not a 
factor under either the new or old criteria.

There are no distinct periods of time, since the effective 
date of service connection, during which hypertension would 
warrant a higher rating than assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this regard, the veteran's 
hypertension was described as stable and well-controlled 
until the recent VA examination, and even that examination 
did not disclose symptoms reflective of a higher rating.   

Accordingly, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for the 
next higher rating, under either the new or old criteria.  
38 C.F.R. § 4.7 (2004).  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see Ortiz, supra; Gilbert, supra.  
 
II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

The June 1998 rating decision on appeal was the original 
grant of service connection, and, therefore, did not provide 
notice of evidence necessary to substantiate the higher 
rating claim.  Further, the rating decision was before the 
enactment of the VCAA, and, as such, the case does not fall 
within the "downstream" issues exception to VCAA 
notification.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. 
Reg. 25180 (2004) (VA is not required to provide separate 
38 U.S.C.A. § 5103(a) notice with regard to "downstream" 
issues, where the notice was provided in connection with the 
original claim.); see also Grantham v. Brown, 114 F .3d 1156 
(1997).  

However, the veteran has subsequently received adequate 
content-complying notification.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Letters from VA sent in July 2003 
and May 2004 satisfied the first three elements, i.e., 
informed him of the evidence necessary to substantiate his 
claim, and of his and VA's respective obligations in 
obtaining evidence.  Correspondence from the veteran dated in 
May 2003, identifying relevant evidence, indicates actual 
knowledge of the type of evidence needed to substantiate his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanations 
provided in those letters, as well as in other 
correspondence, including the statement of the case and 
supplemental statements of the case, served to convey that 
information and the Board finds that VA substantially 
complied with this requirement.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Further, he was provided the 
complete text of 38 C.F.R. § 3.159 in the June 2003 
supplemental statement of the case.  The veteran has been 
afforded the opportunity to meaningfully participate in the 
processing of his claim, and he has not claimed that VA 
failed to comply with the notice requirements of the VCAA.  
Hence, the Board finds that each of the four content 
requirements of a VCAA notice has been met, but that any 
errors in timing or content were not prejudicial to the 
veteran, and constitute harmless error.  See 38 C.F.R. § 
20.1102 (2004); Mayfield.  

All evidence identified by the veteran has been obtained, and 
there is no indication of the existence any potentially 
relevant evidence which has not been obtained in the course 
of the development of this appeal, including pursuant to the 
two prior Board remands.  He has been afforded VA 
examinations.  Thus, the Board finds that the notice and duty 
to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the right knee is denied.

A rating in excess of 10 percent for status post right 
anterior cruciate ligament reconstruction is denied.

A rating in excess of 10 percent for residuals of a left 
shoulder injury, previously characterized as left shoulder 
arthrosis with impingement syndrome, is denied.

A rating in excess of 10 percent for hypertension is denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


